Title: From John Adams to Benjamin Waterhouse, 11 August 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir.
Quincy August 11th: 1805.

Many thanks for your favour of the 9th: and the copy of your Memorial to the Corporation. I really think you have a right to take for your motto, which of Virgil’s lines you please. I was too hasty in the choice of mine. I have not been a Bee. My object has not been luxurious, like honey, but essentials of life, like Corn. I have had no sting, at least have used none. If I had I might have made my enemies smart. I am a Sheep and have been fleeced, and before my shearers have been dumb and opened not my mouth. But the Ox befits me best. "Sic vos non, vobis fertis aratra boves." Hard, laborious tugs at the plough for fifty years have been my lot; not only lashed with the whip by my drivers, but my ribs and back broken, my face eyes & nose bruised by merciless blows with the but end of the goad, which has been at length shivered like a broomstick, by such clowns as Callender, Duane, Hamilton & Paine.
When the dull Ox shall know why, now he breaks the clod.
Is now a victim, now a Yankee’s God.
Then shall my pride and dullness comprehend
My actions, passions, being use and end.
In 1788 Captain Callahan lay wind-bound, a week in Portland road near Weymouth on the English Channel. Portland hill is adjoining to the Road, as famous for Stones for building in England as our Quincy mountains are for Granite in this Country—Ours indeed are of a superior quality both for beauty & duration. I ascended the Mountain more than once. The stone is raised from the bowels of the hill to the top and drawn down the sides, which are long and in some places very steep by horses, which by poetical license we will call Oxen. The loads are enormous—sometimes of fifteen tons weight. When the team arrives at one of the steep places, they take off from before, two, four, and some-times say six, Oxen—hitch them behind the load and make them draw up hill. The drivers lash whip and goad these poor creatures, who are obliged to exert every nerve to prevent the load from rolling on and killing all their horses and crushing all their machinery. I have been from the year 1779, when the Constitution of Massachusetts was made precisely one of these oxen; drawing up hill against a long team of Democrats, straining down to a government in one center. How I have been lashed, goaded, threatened and stunned you know very well; and my pure, virtuous, humane, polite, most enlightened on earth, fellow-citizens from St: Croix to Mississippi have stood collected and beheld this bullbating, with as much delight as the Spanish crowd I saw in Corunna, at a similiar spectacle. Much good may their entertainment do them—so much for my title to change the Bee for the Ox in my Motto.
Although both you and I have a most perfect right to complain and to compare grievances with each other, yet I hope we never shall forget the dialogue between Otis & Mollineux, which I believe I related to you; if not, I will. The moral was, "pocket your account of profit & loss & say little about it, lest the world deride you." I don’t know but I shall write you on clouds and ficus.
With usual regard &ca:
